           Case 7:20-cv-05021-PMH Document 47 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HIBAH T. LEE,

                                 Plaintiff,
                                                                 ORDER
                         -against-

ORANGE COUNTY JAIL (ADMINISTRATION);                             20-CV-5021 (PMH)
“JOHN DOE” ORANGE COUNTY FACILITY;
JOHN “DOE” ORANGE COUNTY SHERIFF
OFFICE,

                                 Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, who is proceeding pro se and in forma pauperis, commenced this action on June
30, 2020 (Doc. 1), and filed an Amended Complaint on November 4, 2020 (Doc. 15).
Defendants’ request for permission to move to dismiss Plaintiff’s Amended Complaint was
granted on December 22, 2020 and the Court entered a briefing schedule. (Doc. 31). On January
29, 2021, Defendants filed their motion to dismiss. (Doc. 40). Plaintiff’s opposition was due by
March 1, 2021. (See Doc. 31). To date, Plaintiff has not filed an opposition to the motion or
sought an extension of time to file an opposition brief.

       Given Plaintiff’s pro se status, the Court sua sponte extends plaintiff’s time to oppose the
motion to dismiss until April 30, 2021. Defendants’ reply, if any, is due May 14, 2021.

        If plaintiff fails to file opposition by April 30, 2021, the motion will be deemed
fully submitted and unopposed. No further extensions of time will be granted.

          The Clerk is instructed to mail a copy of this Order to plaintiff at the address on the
docket.

SO ORDERED.

Dated: White Plains, New York
       March 31, 2021

                                               ____________________________
                                               Philip M. Halpern
                                               United States District Judge
